—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which directed that petitioner be placed in administrative segregation.
*801Petitioner, a prison inmate, challenges a determination that he be placed in administrative segregation for his involvement in organizing a food fight. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Because petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.